        Case 8-20-70768-las           Doc 21      Filed 05/12/20    Entered 05/12/20 14:30:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                             Chapter 7

Dia M Catania,                                                     Case No.: 20-70768-las

                                    Debtor(s).
-----------------------------------------------------X

                                   AFFIRMATION IN OPPOSITION

         Richard F. Artura, Esq., an attorney duly admitted to practice law before the Courts of the

State of New York, affirms the following under the penalty of perjury:

         1. I am a member of the firm of Phillips, Artura & Cox Esqs., attorneys for the debtor,

and as such I am fully familiar with the facts and circumstances surrounding the within matter.

         2. This is in opposition to the Trustee’s Objection to Debtor’s Claim of Exemptions

returnable May 19, 2020 at 10:00 am.

         3. The debtor purchased a home at 214 Whittier Drive, Mastic Beach, New York on July

19, 2016 and moved in with her then boyfriend, Frank Brusack, Jr.

         4. Debtor testified at the 341 Meeting that soon after the purchase she and Frank

Brusack, Jr. had personal issues and they needed to separate. As she could not afford the home

on her own and needed a home for her dogs, she agreed to transfer the house to Frank Brusack,

Jr. He in turn agreed to pay off her mortgage which was substantially less than the value of the

home.
          Case 8-20-70768-las           Doc 21       Filed 05/12/20        Entered 05/12/20 14:30:00




           5. As fully disclosed in her schedules, on January 31, 2019, debtor transferred the home

to her now estranged boyfriend Frank Brusack, Jr. for inadequate consideration. 1 The debtor

now lives with her mother.

           6. Debtor filed this Chapter 7 on February 4, 2019 and availed herself of the “wildcard”

exemption under 11 U.S.C. §522(d)(5) in the amount of $13,100 thereby exempting her

equitable interest in the house for that amount.

           7. The trustee timely objected to the claim.

           8. Debtor contends that the exemption at issue is valid and that as a matter of law the

Trustee’s objections must be overruled.

           9. See attached Memorandum of Law

           WHEREFORE, debtor request a finding that the Trustee’s objection to debtor’s

exemption under 11 U.S.C. 522(d)(5) against her equitable interest in 214 Whittier Drive, Mastic

Beach, New York be overruled and for such other and further relief as this Court deems just and

proper.

Dated: May 12, 2020
       Lindenhurst, New York

                                                                         S/Richard F. Artura, Esq.
                                                                         Richard F. Artura, Esq.
                                                                         Phillips, Artura & Cox
                                                                         Attorneys for Debtor
                                                                         165 South Wellwood Avenue
                                                                         Lindenhurst, NY 11757
                                                                         631-226-2100
                                                                         Bankruptcy@pwqlaw.com



1
    There is a question on Mr. Brusack’s proper recording of the deed and the matter is under investigation.
        Case 8-20-70768-las            Doc 21    Filed 05/12/20        Entered 05/12/20 14:30:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re
                                                                     CHAPTER 7
Dia M Catania,
                                                                     Case No.: 20-70768-las
                                          Debtor(s).

                               AFFIRMATION IN OPPOSITION

                                    PHILLIPS, ARTURA & COX
                                       Attorneys for Debtor(s)
                                     165 South Wellwood Avenue
                                       Lindenhurst, NY 11757

Service of a copy of the within is hereby admitted.
Dated:        _________________
Attorney(s) for

SIR: PLEASE TAKE NOTICE
[ ] NOTICE OF ENTRY: that the within is a (certified) true copy of a              duly entered in the office of
the clerk of the within named court on

[ ] NOTICE OF SETTLEMENT: that an order                        of which the within is a true copy will be
presented for settlement to the HON.      one of the judges of the within court, at       on          at

                          Certified pursuant to 22 NYCRR Part 130-1.1-a

Dated:                                             Yours, etc.,



TO:                                                BY: Richard F. Artura, Esq.
                                                   Phillips, Artura & Cox
                                                   165 South Wellwood Avenue
Attorney(s) for:                                   Lindenhurst, NY 11757
                                                   (631) 226-2100
